DETAILED ACTION
The instant application having Application No. 17/081,068 filed on 10/27/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 12 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 12 and 19 recite “accumulating a plurality of the data values in a plurality of the anchored-data elements”.  However, the respective independent claims from which they depend merely generates a single anchored-data element.  Therefore, there is insufficient antecedent basis for these limitations in the claims.  Moreover, it is unclear whether the “anchored-data element” recited in Claim 1, for example, is meant to be a part of the “plurality of the anchored-data elements” as recited in Claim 2.  For examination purposes, the Examiner interprets the “anchored-data element” recited in Claim 1 to be one of the “plurality of the anchored-data elements” recited in Claim 2.
Additionally, the claims in question recite “alter the anchor value associated with the result value”.  However, there is insufficient antecedent basis for this limitation in the claims.  The claims do not state that “the result value” is an anchored-data element that comprises an anchor value.  Furthermore, per the independent claims, the identification item comprises either an anchor value or a special value.  Thus, there is insufficient antecedent basis to refer to “the anchor value associated with the result value”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-11, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites performing processing operation(s) to generate an anchored-data element, wherein the format of an anchored-data element includes an identification item, an overlap item, and a data item.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), the claim recites limitations that, under their broadest reasonable interpretation, cover the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  For example, performing a processing operation to generate an anchored-data element may comprise performing a mathematical calculation, or simply writing down a number with an overlap numerical value and an anchor value on paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and/or “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a processing circuit” operating “in response to one or more instructions” and “a storage device” to store the anchored-data element.  However, these limitations are recited at a high-level of generality, i.e. as generic computer component(s) performing generic computer functions such as mathematical calculations with data stored in memory.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor and memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Moreover, storing and retrieving data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”. Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

As per Claims 7-10, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  They recite further mathematical limitations or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 11 and 15-17, they recite method(s) comprising the limitations of Claims 1 7-9, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 11 and 15-17 are rejected under the same rationale as presented in the above rejections of Claims 1 and 7-9.

As per Claim 18, it recites a medium comprising the limitations of Claim 1, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claim 18 is rejected under the same rationale as presented in the above rejection of Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 11, 13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al. (US 2017/0139676, hereinafter Lutz ‘676).

As per Claim 1, Lutz ‘676 discloses an apparatus comprising: a processing circuit configured to perform one or more processing operations in response to one or more instructions to generate an anchored-data element (Figures 1, 6, 9 and Paragraphs 0140-0142 and Paragraphs 0173-0177, processing circuitry 14 executes instructions to perform e.g. accumulation operation(s) which generate a redundant high-precision anchored (RHPA) result); 
and a storage device configured to store the anchored-data element, wherein: a format of the anchored-data element includes an identification item, an overlap item, and a data item; the data item is configured to hold a data value of the anchored-data element; and the identification item indicates an anchor value for the data value or one or more special values (Figures 1, 5-6, 9 and Paragraphs 0140-0142, 0145, 0167, and 0173-0177, register bank 12 stores the RHPA operation result(s) wherein an RHPA number comprises an RHPA value, i.e. data item, overlap bits, an anchor value which indicates the significance of the RHPA value, and an overlap item i.e. the number of overlap bits per RHPA value).

As per Claim 3, Lutz ‘676 discloses the apparatus according to claim 1, wherein the processing circuit is further configured to: generate a plurality of first intermediate values by multiplying a plurality of initial values; convert the plurality of first intermediate values to a plurality of second intermediate values, wherein each of the plurality of second intermediate values has the format of the anchored-data element; and generate a result value by accumulating the plurality of the second intermediate values, wherein the result value has the format of the anchored-data element (Figures 26-30 and Paragraphs 0344-0346 and 0350-0351, multiplier 400 generates partial products by performing multiplication, each partial product is converted to an RHPA number, and RHPA partial products are accumulated, i.e. added, with the RHPA accumulator number in the accumulator register).

As per Claim 4, Lutz ‘676 discloses the apparatus according to claim 3, wherein the plurality of initial values is a plurality of floating-point values (Figure 30, wherein the initial multiplication is a floating-point multiplication).

As per Claim 7, Lutz ‘676 discloses the apparatus according to claim 1, wherein the format of the anchored-data element includes a single one of the identification item, a plurality of the overlap items, and a plurality of the data items arranged in a plurality of sets, and each of the plurality of sets includes one of the plurality of overlap items and one of the plurality of data items (Figures 5-7 and Paragraph 0154, wherein RHPA inputs for a particular lane comprise their own data value and overlap bits but share an anchor value).

As per Claims 11, 13 and 15, they recite method(s) comprising the limitations recited in Claims 1, 3 and 7, respectively.  Thus, Claims 11, 13 and 15 are rejected under the same rationale as presented in the rejections of Claims 1, 3 and 7 above.

As per Claims 18 and 20, they recite medium(s) comprising the limitations recited in Claims 1 and 3, respectively.  Thus, Claims 18 and 20 are rejected under the same rationale as presented in the rejections of Claims 1 and 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz ‘676 in view of Lutz et al. (US 2016/0126975, hereinafter Lutz ‘975).

As per Claim 2, Lutz ‘676 discloses the apparatus according to claim 1, wherein the processing circuit is further configured to: generate a result value by accumulating a plurality of the data values in a plurality of the anchored-data elements (Figure 6, a plurality of RHPA data values are accumulated via an RHPA accumulator).
Lutz ‘676 does not explicitly disclose altering the anchor value associated with the result value automatically during the accumulation.
However, Lutz ‘975 discloses altering the anchor value associated with the result value automatically during the accumulation (Paragraphs 0240 and 0242, wherein the anchor value associated with an arithmetic result, e.g. accumulation, is automatically generated by selecting the largest anchor value of the input operands).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the high-precision anchor teachings/operations of Lutz ‘975 with those of Lutz ‘676 because Lutz ‘975 is explicitly incorporated by reference (Lutz ‘676, Paragraph 0052) and because it provides more details and options regarding the format and operation of the high-precision anchor numbers, thus providing additional flexibility and functionality.

As per Claim 10, Lutz ‘676 does not explicitly disclose the apparatus according to claim 1, wherein the one or more special values includes a positive infinity, a negative infinity, not-a-number, or an overflow.
However, Lutz ‘975 discloses the one or more special values includes a positive infinity, a negative infinity, not-a-number, or an overflow (Paragraph 0087, the anchor value may include exception information such as infinite, sign, and non-a-number).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the high-precision anchor teachings/operations of Lutz ‘975 with those of Lutz ‘676 because Lutz ‘975 is explicitly incorporated by reference (Lutz ‘676, Paragraph 0052) and because it provides more details and options regarding the format and operation of the high-precision anchor numbers, thus providing additional flexibility and functionality such as encoding additional information (i.e. exception information) into the high-precision anchor format.

As per Claims 12 and 19, they comprise the limitations recited in Claim 2.  Thus, Claims 12 and 19 are rejected under the same rationale as presented in the rejection of Claim 2 above.

Allowable Subject Matter
Claims 5-6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182